DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


Drawings
The drawings are objected to because drawings do not include any reference numerals indicating which components are being shown in the drawings.  
Further, the drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore (as best examiner can tell due to the lack of reference numerals), the two top panels, the bottom panel, the 90 degree water supply fitting attached to a swivel, the 4-way valve, the three valves to control water flow in 3-channels,  the 3 channels, the 2 upward channels, the two swivels, the top panel having a fitting protruding slightly from the top panel that connects to a fitting, the upside down “j” shape that connects to a shower head, the downward channels which protrude from the bottom channel connecting to a shower head line, the magnet and a metallic adapter,  the bottom panel having hooks the support, the shower nozzles all must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
In the instant set of claims, the claims have numerous errors including numerous antecedent basis issues.  Examiner will attempt to list them all claim by claim however notes due to the number of errors its possible some issues have been missed and require applicant to read through their claims.
In all the claims, applicant uses the transitional phrase “comprising but not limited to” which renders the scope of the claims indefinite.  See MPEP 2111.03 related to transitional phrases. Examiner believes applicant is intending to use the transitional phrase “comprising” which per the mpep “is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.”
Therefore, any usage of the term “comprising but not limited to” will be treated as if it simply says “comprising”
With respect to claim 1, the scope of the claim is indefinite due to the lack of details shown in the drawings.  Specifically, applicant claims that the shower panel has several valves, swivels attaching hooks, water outlets and shower heads, however much of this structure is not shown in the provided figures. 
With respect to claim 2, applicant claims in claim 1 that the support is a bar or a U-channel that puts tension between two walls.  In claim 2 applicant claims that the mount has one horizontal rod attached to two vertical rods. It’s unclear if applicant is saying the support is a U-Channel where the “U” is formed by one horizontal rod and two vertical rods, or if the U channel is the shape of the beam member (such that the horizontal rod is a U-shaped member).  Further the claim is unclear since in claim 1 applicant has already claimed a bar or a U-channel, and now includes a horizontal rod and two vertical rods rendering it unclear if applicant is claiming a horizontal rod and two vertical rods in addition to the bar or U-channel or if applicant is intending one of the horizontal rods or two vertical rods to encompass the previously claimed bar or u-channel.
With respect tot claim 3, applicant claims the shower panel has two top panels that attach to the bottom panel.  As best seen in applicant’s figures applicant appears to have a rectangular box. It’s unclear if the two top panels and the bottom panel are trying to disclose sides of the rectangular box or some other component not seen in the figure.  There do not appear to be numerous panels in the device shown in the figures therefore rendering the scope of the claim indefinite.
In re claim 4, applicant claims the bottom panel has a 90-degree water supply fitting attached to a swivel. Again, none of these components are seen in the figure and it is unclear what scope applicant intended to give to the claim limitation of the bottom panel.
In re claim 5 and 6, applicant claims a 4-way valve, however examiner is uncertain if applicant intends to claim a 4-way valve. Specifically, applicant claims the apparatus includes a 4-way valve which attaches to three valves to control water flow in 3 channels. It’s unclear why someone would use 4-way valve for this purpose. It seems someone would likely use a 4-way junction which connects to three valves to control water flow (*examiner notes claim 6 has a typo that says water slow) in 3 channels.
In re claim 7, applicant claims the 3 channels have 2 upward channels and one downward channel. It’s unclear if applicant is claiming each of the 3 channels have two upward channels and one downward channel or if applicant is claiming of the 3 channels two are upward and one is downward. Further, the claim is unclear since upward and downward are still both vertically arranged.  Examiner believes applicant is intending to claim a direction of flow being upward or downward relative to the orientation of the shower panel.
In re claim 12, applicant discloses a shower head line. It’s not clear if the shower head line is part of the apparatus or existing plumbing of the bathroom which it is used.
In re claim 14, applicant claims the adapter connects the shower head of claim 12.  Claim 14 depends on claim 13 which claims on claim 1.  Therefore claim 14 discloses a claim that depends both on claim 12 (which depends on a number of claims) and claim 13 therefore rendering the scope of the claim indefinite. This claim is in improper form.  Further, claim 13 states the bottom panel has a magnet that connects to a metallic adapter and the adapter connects to the shower head (of claim 12) which in claim 11 (which claim 12 depends) requires the top panels to have an upside down “J” shape that connects to a shower head therefore the claim seems to imply that both the top and bottom panels are connected to the shower head.
In re claim 15, the claim states at the end to connect panel to support.  It’s not clear if applicant is intending to claim a specific of the claimed top and bottom panels or if applicant is intending to claim the shower panel.  Further claim 15 depends on claim 1 which ahs not previously claimed a bottom panel (this is first claimed in claim 3).
In re claim 16, Applicant includes a negative limitation that states the top panel can’t rotate 260 degrees minus any limiting factors. It’s unclear what exactly the top panel is nor how it would not be able to rotate 360 degrees. Further it’s unclear what the intended scope of “other limiting factors” intends to encompass.
In re claim 17, applicant claims the top panel has shower nozzles that irrigate two said zones or one big zone, however there has been no previous disclosure of the zones which further renders the scope of the claim indefinite when combined with the lack of understanding of the top panel applicant is claiming.
Due to the large amount of issues with the instant claims, examiner will create a new claim 1 as a starting place for applicant to work with and make amendments (please note when filing a response, the appropriate amendments to the claims is required if applicant intends to utilize examiner’s claim as a starting point).  Claims 2-17 will not further be treated on their merits due to the lack of clarity.
Claim 1 will be treated as if it’s worded as follows:
1.	A shower system comprising:
an installable/removable support comprising a bar or u-channel that puts tension between two walls of a bathroom; and
a shower panel mounted to said support comprising at least one valve, at least one water outlet, at least one shower head to irrigate a bathing area;
a water hose to supply water to said panel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S  Patent #7,219,376 to Zhou in view of U.S. PG-Pub 2006/0236451 to Freedmann.
Zhou discloses a shower system comprising:
A shower panel (main body (1)) comprising at least one valve (the panel uses numerous valves including valve (51) and the valves required for controlling the flow of fluid through the apparatus, which are not shown in the figures as the apparatus of Zhou is concerned with the vertical movement of the spray head portion), at least one water outlet (column 3 lines 52-58, disclose side nozzles being present but not elaborated on as it’s not related to the present invention, examiner notes figure 1 appears to show 3 “side nozzles”), at least one shower head (shower head (2)) to irrigate a bathing area;
And a water hose (supply pipe (not shown in the drawings but noted in column 3, line 62)) to supply water to the panel.
Zhou however fails to disclose the panel being connected to an installable/removable support comprising a bar or u-channel that puts tension between two walls in a bathroom.
Freedmann however, teaches it’s known to provide a temporary attachment for a spray system to utilize a bar (top base (1)) that puts tension between two walls in a bathroom (via rubber stoppers (2) and adjustable screws (3)) in order to attach a spraying system in a fixed but temporary manner within a shower enclosure.
Therefore, examiner asserts it would be obvious to one having ordinary skill in the art to modify the apparatus disclosed by Zhou to include a support comprising a bar that puts tension between two walls in a bathroom as taught by Freedmann in order to provide a means to attach the panel disclosed by Zhou to a bathroom enclosure in a fixed but temporary manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #11,047,117 to Biju-Duval, U.S. PG-Pub 2015/0082535 to Parks et al., U.S. PG-Pub 2015/0048181 to Costello, U.S. Design Patent #D704,301 to Standerfer et al., U.S. PG-Pub 2013/0074255 to Uncles, U.S. PG-Pub 2011/0226873 to Bronstein, U.S. PG-Pub 2011/0225724 to Bronstein, U.S. PG-Pub 2011/0225723 to Bronstein, U.S. PG-Pub 2011/0006134 to Parks et al., and U.S. Patent #6,256,808 to Graham et al. disclose apparatuses with similar structures and components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649